Exhibit 10.4

 

EXECUTION VERSION

 

This AMENDMENT NO. 1, dated as of July 28, 2014 (this “Amendment”), among THE
MEN’S WEARHOUSE, INC., a Texas corporation (the “Company”), each of the U.S.
Subsidiary Borrowers party hereto, MOORES THE SUIT PEOPLE INC., a corporation
organized under the laws of New Brunswick (the “Canadian Borrower” and together
with the Company and the U.S. Subsidiary Borrowers, the “Borrowers”), JPMORGAN
CHASE BANK, N.A., as Administrative Agent for the Lenders (as defined below),
and JPMORGAN CHASE BANK, N.A. TORONTO BRANCH, as Canadian Administrative Agent
for the Lenders, amends that certain Credit Agreement dated as of June 18, 2014
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), entered into among the Borrowers, the other Loan Parties
party thereto, the institutions from time to time party thereto as Lenders (the
“Lenders”), the Administrative Agent, the Canadian Administrative Agent and the
other agents and arrangers named therein. Capitalized terms used herein and not
otherwise defined herein shall have the meanings ascribed to them in the Credit
Agreement.

 

W I T N E S S E T H:

 

WHEREAS, pursuant to Section 9.02(b) of the Credit Agreement, the Credit
Agreement and any other Loan Document may be amended by the Borrowers, the
Administrative Agent and the Canadian Administrative Agent to cure any technical
error, ambiguity, omission, defect or inconsistency;

 

WHEREAS, the Borrowers, the Administrative Agent and the Canadian Administrative
Agent desire to the amend the Credit Agreement to cure certain errors on the
terms set forth herein;

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the sufficiency and receipt of all of which is hereby
acknowledged, the parties hereto hereby agree as follows:

 

SECTION 1.                                      Amendments to the Credit
Agreement.  Effective as of the Amendment No. 1 Effective Date, the Credit
Agreement is hereby amended as follows:

 

(a)                                 Section 2.06(a) is hereby amended by adding
the following sentence at the end of such Section:

 

“For the avoidance of doubt, subject to Section 2.06(n) any Letter of Credit
hereunder (including any Letter of Credit issued on or after the Closing Date
and prior to the Amendment No. 1 Effective Date) for the account of the U.S.
Borrowers or the Canadian Borrowers may be for the benefit of any Subsidiary
whether or not a U.S. Borrower or a Canadian Borrower.”

 

(b)                                 Section 5.01(j) is hereby amended by
replacing the words “calendar month” with “fiscal month”.

 

SECTION 2.                                      Conditions of Effectiveness. 
This Amendment shall become effective on the date (such date being referred to
as the “Amendment No. 1 Effective Date”) that the Administrative Agent shall
have received this Amendment, duly executed and delivered by (A) the Company,
(B) each of the U.S. Subsidiary Borrowers, (C) the Canadian Borrower, (D) the
Administrative Agent and (E) the Canadian Administrative Agent.

 

SECTION 3.                                      Counterparts.  This Amendment
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  Delivery of an executed
counterpart of a signature page of this Agreement by electronic transmission or
other electronic imaging shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

--------------------------------------------------------------------------------


 

SECTION 4.                                      Applicable Law.  THIS AMENDMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

 

[SIGNATURE PAGES FOLLOW]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

 

THE MEN’S WEARHOUSE, INC., as the Company

 

 

 

 

 

 

 

 

By:

/s/ JON W. KIMMINS

 

 

 

Name:

Jon W. Kimmins

 

 

 

Title:

Executive Vice President, Chief Financial Officer, Treasurer and Principal
Financial Officer

 

 

 

 

 

 

 

 

MOORES THE SUIT PEOPLE INC.,

 

 

as Canadian Borrower

 

 

 

 

 

 

 

 

By:

/s/ JON W. KIMMINS

 

 

 

Name:

Jon W. Kimmins

 

 

 

Title:

Executive Vice President, Chief Financial Officer and Treasurer

 

 

 

 

 

 

 

 

TWIN HILL ACQUISITION COMPANY, INC.

 

 

JAVA CORP.

 

 

RENWICK TECHNOLOGIES, INC.

 

 

TMW MERCHANTS LLC

 

 

TMW PURCHASING LLC

 

 

MWDC HOLDING INC.

 

 

MWDC TEXAS INC.

 

 

K&G MEN’S COMPANY INC.

 

 

JA HOLDING INC.

 

 

JA APPAREL CORP.

 

 

NASHAWENA MILLS CORP.

 

 

EDERA INC.

 

 

JOSEPH ABBOUD MANUFACTURING CORP.

 

 

JA APPAREL, LLC

 

 

as U.S. Subsidiary Borrowers

 

 

 

 

 

 

 

 

By:

/s/ JON W. KIMMINS

 

 

 

Name:

Jon W. Kimmins

 

 

 

Title:

Executive Vice President, Chief Financial Officer and Treasurer

 

[Amendment No. 1]

 

--------------------------------------------------------------------------------


 

JPMORGAN CHASE BANK, N.A., as Administrative Agent

 

 

 

 

 

 

 

 

By:

/s/ CHRISTY WEST

 

 

 

Name:

Christy West

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

 

TORONTO BRANCH, as Canadian Administrative Agent

 

 

 

 

 

 

 

 

By:

/s/ AUGGIE MARCHETTI

 

 

 

Name:

Auggie Marchetti

 

 

 

Title:

Authorized Officer

 

 

 

[Amendment No. 1]

 

--------------------------------------------------------------------------------